Title: To James Madison from John Cox, 5 May 1809
From: Cox, John
To: Madison, James


Sir,Friday May 5h 1809
You will receive by the bearer $727 2/100 as ⅌ statement below. Should Mrs. Madison or yourself have commands either to Philadelphia or Balte. It will give me pleasure to execute them; I set out on Sunday Morning. Most respectfully your Obt. St.
John Cox


Amount of your note
5,000  




Discount
   47 50




Net amt. of note
$4952.50



Your Old note
2384.78



Order on Mr Latrobe
840.70



Amount passed to your Cr.
1000.  



Money Now Sent
 727. 2
$4952.50


May 5h 1809





